Citation Nr: 1136472	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-41 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service with the Navy from June  2003 to August  2005.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for hypertension and assigned a 0 percent evaluation, effective August 14, 2005.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in May 2011.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.


FINDING OF FACT

The Veteran's hypertension requires continuous medication for the control of hypertension with a history of diastolic blood pressure of predominantly 100 or more; diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more, are not shown.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for hypertension, but no more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for hypertension.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted to assess the current severity of the Veteran's service-connected hypertension; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also given an opportunity to present testimony to the Board.  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran seeks a rating in excess of 0 percent for her service-connected hypertension.  The Veteran testified at her Board hearing that she is currently taking medications for her hypertension, which varies for the most part from the 120s and 130s over the 80s and 90s.  In 2008 she states her blood pressure was 165/99 and 169/93, and that while she was pregnant her diastolic pressure was over 100.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  No such periods are shown here.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO granted service connection for hypertension, assigning a 0 percent evaluation effective August 14, 2005, under 38 C.F.R. § 4.104, DC 7101 in the rating decision on appeal.

Hypertension is evaluated under Diagnostic Code 7101.  A 10 percent rating is warranted where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, and a minimum of 10 percent is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent rating requires diastolic pressure of predominantly 110 or systolic pressure of predominantly 200 or more.  Where there is a diastolic pressure of predominantly 120 or more, a 40 percent rating will be assigned.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.  

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101 note (1).

Service treatment records reveal that hypertension was not shown at any time during active duty.  No medications were prescribed in service, and diastolic pressures were predominantly in the mid 80's by the end of service.  Occasional readings above 90 were noted; blood pressure was 146/94 in July 2005.   No diastolic pressures over 100 were noted in service,

A VA contract examination was conducted in September 2005.  This examination is totally inadequate for adjudication purposes.  The examiner did not indicate if the claims file was reviewed.  Further, he gave contradictory statements regarding whether there was a current diagnosis or if medication was used for control.  Blood pressure readings taken at the examination were 120/69, 111/67, and 105/64.  

VA treatment records dated in October 2005 note that the Veteran's blood pressure readings were taken for her left and right arm.  The highest blood pressure reading for the left arm was a systolic reading of 143 and a diastolic of 88, and for the right arm was a systolic reading of 139 and a diastolic reading of 85.  She was diagnosed with hypertension and prescribed hydrochlorothiazide.  Additional October 2005 VA treatment records not that the Veteran's blood pressure was 155/84, and that she was given an assessment of elevated blood pressure; will start HCTZ.  

In a request for an addendum to the September 2005 contract examination, the RO informed the examiner that hypertension had been diagnosed as of October 11, 2005, and that she had been prescribed medication.  However, she had not taken such.  Numerous pressure readings, with a maximum systolic pressure of 143 and maximum diastolic pressure of 88, were provided him.  The examiner's sole comment was "I concur."  

May to November 2006 VA treatment records note the highest blood pressure reading was a systolic reading of 129 and a diastolic of 86.  

May 2007, October 2007, and February 2008 VA treatment records note that the Veteran's blood pressure readings were respectively 119/59, 135/55, and 169/93.

Additional May 2007 VA treatment records note a blood pressure reading of 139/93.  

A January 19-20, 2008, perinatal graphic sheet notes that the Veteran's blood pressure readings were at highest 192/84 and 149/109.

March 2008 VA treatment records note that the Veteran was prescribed Atenolol and hydrochlorothiazide for blood pressure.  Additional March 2008 VA treatment records note that in February and March 2008 the Veteran recorded her blood pressure at home and that her blood pressure readings were at most a systolic reading of 178 and a diastolic reading of 108.  

April 2008 VA treatment records note that the Veteran was treated for blood pressure control and her blood pressure at the time of recent ovarian cyst removal was 113/59.  

A VA examination was conducted in May 2008 and the examiner noted a review of the Veteran's claim file.  The examiner noted that the Veteran was diagnosed with hypertension 6 weeks after service and with aggressive early intervention her blood pressure was normalized.  She has continued to receive antihypertensive treatment since then.  Blood pressure readings were 118/66, 120/76, and 122/70.  A diagnosis of essential hypertension was given.  

Under DC 7101, a 10 percent is warranted when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  Medical evidence of record shows that the Veteran's diastolic blood pressure was at times over 100 during the pendency of her service connection claim, regardless of her pregnancy status, and that it was close to 100 numerous other times.  Medication has been aggressively prescribed since blood pressures began to elevate.  Resolving all doubt in favor of the Veteran, the Board concludes that it not for early intervention, the diastolic pressures would have risen to over 100; they have done so even with treatment.  Given that current control is maintained only through aggressive medication therapy, a finding of a likely history of diastolic pressures predominantly in excess of 100 is warranted.

Under DC 7101 a 20 percent rating is warranted when hypertension manifests a diastolic blood pressure reading predominately 110 or more or a systolic blood pressure reading of 200 or more.  The competent evidence of record shows that at no time during the pendency of her service connection claim has the Veteran's systolic pressure been more than 192 and her diastolic pressure reading has not been more than 109.  Thus, the medical evidence of record shows that a rating in excess of 10 percent for hypertension is not warranted under DC 7101.  See 38 C.F.R. § 4.104.  Furthermore, the Veteran's January 2008 diastolic blood pressure reading of 109 appears to be associated with a perinatal treatment during a period of pregnancy and is not therefore representative of a predominant diastolic blood pressure reading of 110 or more as the other medical evidence of record taken by medical professionals does not show any diastolic blood pressure readings close to 110.

Nor does the Veteran qualify for extra-schedular consideration for her service-connected hypertension.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant' s disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and various medical professionals describe are the symptoms included in the criteria found in the rating schedule for the Veteran's hypertension.  The schedular criteria are not inadequate for rating this Veteran's disability, and the other two steps in the analysis of extra-schedular ratings need not be reached.  Nevertheless, the Board notes that there is no evidence of record indicating that hypertension markedly interferes with her employment and hypertension has not resulted in frequent periods of hospitalization.  Thus, a referral for an extra-schedular rating is not required.  

Finally, an inferred claim for a total disability rating based on individual unemployabilty (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  However, a thorough review of the evidence of record does not suggest that the Veteran's hypertension interferes with, or in any way impacts, her ability to work.  Thus, any inferred TDIU claim is inapplicable in this case.
The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a rating in excess of 10 percent for hypertension is not warranted.  See Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to an initial 10 percent rating for hypertension, but no more, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


